Name: Commission Implementing Regulation (EU) 2016/1638 of 6 September 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 13.9.2016 EN Official Journal of the European Union L 244/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1638 of 6 September 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(e) thereof, Whereas: (1) Regulation (EEC) No 2658/87 established a nomenclature of goods (hereinafter referred to as the Combined Nomenclature or the CN), which is set out in Annex I to that Regulation. (2) The text of Additional note 2 to Chapter 15 of Part Two of the Combined Nomenclature defines the characteristics of oils derived solely from the treatment of olives, which are to be classified under headings 1509 and 1510. The text of that additional note is based on Commission Regulation (EEC) No 2568/91 (2), which defines the physico-chemical and organoleptic characteristics of olive oil and olive-pomace oil and lays down methods of assessing those characteristics. Those methods and the limit values for the characteristics of oils are regularly updated on the basis of an opinion of chemical experts and in line with the work carried out within the International Olive Council (IOC). (3) As a result of several amendments to Regulation (EEC) No 2568/91, the current text of Additional note 2 to Chapter 15 of Part Two of the Combined Nomenclature is no longer in line with the currently applicable version of Regulation (EEC) No 2568/91 and needs to be amended accordingly. (4) To avoid recurrent amendments to the relevant parameters in Additional note 2 to Chapter 15 to keep it up to date with Regulation (EEC) No 2568/91, it is appropriate to adopt a new text of the additional note referring directly to the relevant parts of that Regulation. (5) Given that certain new CN codes will be introduced in Chapter 15 as of 1 January 2017, the new text of Additional note 2 to that Chapter, reflecting those new CN codes, should enter into force on 1 January 2017. (6) Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Chapter 15 of Part Two of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87, Additional note 2 is replaced by the following: 2. A. Headings 1509 and 1510 cover only oils derived solely from the treatment of olives and having the characteristics, with regard to the content of fatty acids and sterols, which are referred to in Annex I to Commission Regulation (EEC) No 2568/91 (*) . Their presence can be determined using methods set out in Annexes V and X to that Regulation. Headings 1509 and 1510 do not cover chemically altered olive oil (in particular re-esterified olive oil) and mixtures of olive oil with other oils. The presence of re-esterified olive oil is ascertained using the method set out in Annex VII to Regulation (EEC) No 2568/91. B. Subheading 1509 10 covers only the olive oils defined in points 1, 2 and 3 below, obtained solely by mechanical or other physical means under conditions which do not lead to the modification of the oil, and which have not undergone any treatment other than washing, decantation, centrifugation or filtration. Olive oils obtained using solvents, chemical or biochemical reagents, or re-esterification processes, as well as any mixtures with oils of other kinds, are excluded from this subheading. 1. For the purposes of subheading 1509 10 10, lampante olive oil means olive oil having the characteristics of olive oils of category 3 as set out in Annex I to Regulation (EEC) No 2568/91. 2. For the purposes of subheading 1509 10 20extra virgin olive oil means olive oil having the characteristics of olive oils of category 1 as set out in Annex I to Regulation (EEC) No 2568/91. 3. Subheading 1509 10 80 covers other virgin olive oils which have the characteristics of olive oils of category 2 as set out in Annex I to Regulation (EEC) No 2568/91. C. Subheading 1509 90 covers olive oil obtained by the treatment of olive oils of subheading 1509 10 10, 1509 10 20 and/or 1509 10 80, whether or not blended with virgin olive oil, and having the characteristics of olive oils of categories 4 and 5 as set out in Annex I to Regulation (EEC) No 2568/91. D. For the purposes of subheading 1510 00 10, crude oils means oils with the characteristics of olive oils of category 6 as set out in Annex I to Regulation (EEC) No 2568/91. E. Subheading 1510 00 90 covers oils obtained by the treatment of oils of subheading 1510 00 10, whether or not blended with virgin olive oil, and oils not having the characteristics of the oils referred to in points B, C and D of this additional note. Oils of this subheading must have the characteristics of the olive oils of categories 7 and 8 as set out in Annex I to Regulation (EEC) No 2568/91. Article 2 This Regulation shall enter into force on 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (OJ L 248, 5.9.1991, p. 1).